83835: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20676: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83835


Short Caption:AEROGROW INT'L, INC. VS. DIST. CT. (OVERBROOK CAPITAL LLC)Court:Supreme Court


Related Case(s):82895


Lower Court Case(s):Clark Co. - Eighth Judicial District - A827665Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/17/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAerogrow International, Inc.Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerAGI Acquisition Sub, Inc.Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerChris HagedornTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerCory MillerTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerDavid B. KentTimothy R. Beyer
							(Bryan Cave Leighton Paisner LLP/Denver)
						Maria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


PetitionerH. Macgregor ClarkeTimothy R. Beyer
							(Bryan Cave Leighton Paisner LLP/Denver)
						Maria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


PetitionerJames HagedornTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerPatricia M. ZieglerTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerPeter SupronTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerSMG Growing Media, Inc.Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


PetitionerThe Scotts Miracle-Gro CompanyTravis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marjorie P. Duffy
							(Jones Day/Columbus)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Ashley F. Heintz
							(Jones Day/Atlanta)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Robert A. Watts
							(Jones Day/Atlanta)
						


Real Party in InterestAlan Budd ZuckermanKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAlexander PerelbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAlfredo GomezKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAlfredo Gomez FMT CO Cust IRA RolloverKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAmy PerelbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAndrew Reese Rickman TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestAnne Carol DeckerKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestBradley Louis RadoffAlexander K. Calaway
							(Marquis Aurbach Coffing)
						Terry A. Coffing
							(Former)
						
							(Marquis Aurbach Coffing)
						Tye S. Hanseen
							(Marquis Aurbach Coffing)
						


Real Party in InterestBrian PeierlsKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestBryan RobsonKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestCandace KayeKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestCarole L. McLaughlinKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestCathay C. WangKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestDana PerelbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestDaniel G. HofsteinKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestDarcy J. WeissenbornKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestDiana BoydKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestFred M. AdamcyzkKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestGary PerelbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestGeorge C. Betke, Jr. 2019 TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestH.L. Severance, Inc. Pension Plan & TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestH.L. Severance, Inc. Profit Sharing Plan & TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestJack WalkerKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestJames D. Rickman, Jr.Kendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestJames D. Rickman, Jr. Irrevocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestJohn C. FischerKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestJoseph E. PeterKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestKaren HardingKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestKevin JohnsonKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestLaura J. KobyKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestLawrence GreenbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestLinda PerelbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestLisa Dawn WangKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestMarlon Dean Alessandra TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestMichael S. BarishKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestNicoya Capital, LLCFrancis A. Bottini, Jr.
							(Bottini & Bottini, Inc.)
						Michael J. Gayan
							(Kemp Jones, LLP)
						Yury A. Kolesnikov
							(Bottini & Bottini, Inc.)
						Don Springmeyer
							(Kemp Jones, LLP)
						


Real Party in InterestOverbrook Capital LLCPatricia I. Avery
							(Wolf Popper LLP)
						Andrew R. Muehlbauer
							(Muehlbauer Law Office, Ltd.)
						Chet B. Waldman
							(Wolf Popper LLP)
						


Real Party in InterestPatricia D. Rickman Irrevocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestPatricia GreenbergKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestRichard Alan Rudy Revocable Living TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestScott Joseph Rickman Irrevocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestStephen KayeKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestSuraj VasanthKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Alexander Perelberg IraKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Carol W. Smith Revocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Deutsch Family TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Margaret S. Weissenborn Revocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Michael S. Barish IraKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Natalie Wolman Living TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Really Cool GroupKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Stanton F. Weissenborn IraKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Stanton F. Weissenborn Irrevocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThe Stanton F. Weissenborn Revocable TrustKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThomas C. AlbaneseKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThomas H. DeckerKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestThomas K. SmithKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestWayne Sicz IRAKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestWayne Sicz Roth IRAKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


Real Party in InterestWilliam A. Almond, IIIKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/30/2021Filing FeeFiling fee paid. E-Payment $250.00 from Maximilien D. Fetaz. (SC)


11/30/2021Petition/WritFiled Petition for Writ of Mandamus Compelling District Court to Enter Order Granting the Defendants' Motion to Dismiss the First Amended Consolidated Class Action Complaint. (SC)21-34072




11/30/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-34075




11/30/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-34076




11/30/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-34077




11/30/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-34078




11/30/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-34079




11/30/2021Notice/IncomingFiled Notice of Appearance.  Marjorie P. Duffy, Esq., Ashley F. Heintz, Esq., and Robert A. Watts, Esq. are hereby entering their appearance as counsel for Petitioners.  (SC)21-34087




12/17/2021Order/ProceduralFiled Order Directing Answer.  Real party in interest's answer due:  28 days. Petitioner's shall have 14 days from service of the answer to file and serve any reply. (SC)21-36035




01/14/2022MotionFiled Petitioners' Motion to Stay Proceedings Pending Writ Petition. (SC)22-01551




01/14/2022Petition/WritFiled Real Parties in Interest Overbrook Capital LLC and Nicoya Capital LLC's Answer to Petition for Writ of Mandamus. (SC)22-01560




01/18/2022Notice/IncomingFiled Real Party in Interest Overbrook Capital, LLC and Nicoya Capital, LLC's Notice of Intent to Oppose Petitioners' Motion to Stay. (SC)22-01622




01/21/2022MotionFiled Real Party in Interest Overbrook Capital, LLC and Nicoya Capital, LLC's Opposition to Petitioner's Motion to Stay. (SC)22-02205




01/25/2022MotionFiled Petitioners' Reply in Support of Motion to Stay Proceedings Pending Writ Petition. (SC)22-02517




01/28/2022Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus Compelling District Court to Enter Order Granting the Defendants' Motion to Dismiss the First Amended Consolidated Class Action Complaint. (SC)22-02933




01/28/2022Order/ProceduralFiled Order to File Documents.  Real parties Fred M. Adamcyzk; Thomas C. Albanese; Alfredo Gomez FMT CO Cust IRA Rollover; William A. Almond, III; Andrew Reese Rickman Trust; Michael S. Barish; Diana Boyd; Anne Carol Decker; Thomas H. Decker; John C. Fischer; George C. Betke, Jr. 2019 Trust; Alfredo Gomez; Lawrence Greenberg; Patricia Greenberg; H.L. Severance, Inc. Pension Plan & Trust; H.L. Severance, Inc. Profit Sharing Plan & Trust; Karen Harding; Daniel G. Hofstein; James D. Rickman, Jr. Irrevocable Trust; Kevin Johnson; Candace Kaye; Stephen Kaye; Laura J. Koby; Marlon Dean Alessandra Trust; Carole L. McLaughlin; Patricia D. Rickman Irrevocable Trust; Brian Peierls; Alexander Perelberg; Amy Perelberg; Dana Perelberg; Gary Perelberg; Linda Perelberg; Joseph E. Peter; Bradley Louis Radoff; Richard Alan Rudy Revocable Living Trust; James D. Rickman, Jr.; Bryan Robson; Scott Joseph Rickman Irrevocable Trust; Thomas K. Smith; The Alexander Perelberg IRA; The Carol W. Smith Revocable Trust; The Deutsch Family Trust; The Margaret S. Weissenborn Revocable Trust; The Michael S. Barish IRA; The Natalie Wolman Living Trust; The Really Cool Group; The Stanton F. Weissenborn IRA; The Stanton F. Weissenborn Irrevocable Trust; The Stanton F. Weissenborn Revocable Trust; Suraj Vasanth; Jack Walker; Cathay C. Wang; Lisa Dawn Wang; Wayne Sicz IRA; Wayne Sicz Roth IRA; Darcy J. Weissenborn; and Alan Budd Zuckerman shall have 7 days from the date of this order to file and serve their answers to the petition or to inform this court in writing that they do not intend to file an answer.  (SC)22-03017




02/03/2022Order/ProceduralFiled Order Denying Motion for a Stay.  Petitioner has not demonstrated that these factors militate in favor of a stay at this time.  Accordingly, the motion for stay is denied.  (SC)22-03734




02/04/2022Petition/WritFiled The Dissenter Real Parties in Interest's Joinder in Overbrook and Nicoya's Answer to the Petition for a Writ of Mandamus. (SC)22-03922




02/08/2022Notice/IncomingFiled Real Party in Interest's Notice of Appearance and Change of Counsel. (SC)22-04308




02/11/2022Notice/IncomingFiled Petitioner's Notice of Intent to File Reply. (SC)22-04662




02/18/2022Petition/WritFiled Petitioner's Reply to February 4, 2022 Joinder and Answer to Petition for a Writ of Mandamus. (SC)22-05549




06/17/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-19329




06/30/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  SNP22-JH/LS/DH  (SC)22-20676




07/26/2022RemittiturIssued Notice in Lieu of Remittitur {SC}22-23400




07/26/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed {SC}



Combined Case View